
	
		I
		111th CONGRESS
		2d Session
		H. R. 5279
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2010
			Mr. Gene Green of
			 Texas (for himself and Mr.
			 Doggett) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  active qualified public safety employees to elect to be covered under the
		  hospital insurance tax, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Public Safety Access to Medicare Act
			 of 2010.
		2.Election by active
			 qualified public safety employees to be covered under the hospital insurance
			 tax; payment for retroactive quarters of coverage
			(a)Election of HI
			 tax coverageParagraph (2) of
			 section 3121(u) of the Internal Revenue Code of 1986 (relating to application
			 of hospital insurance tax to Federal, State, and local employment) is amended
			 by adding at the end the following new subparagraph:
				
					(E)Election of
				coverage by public safety employeesAt the election of a qualified public
				safety employee (as defined in section 72(t)(10)(B)), subparagraph (C) shall
				not apply to services performed (after the effective date of such election) for
				an employer by such employee if such services would not (but for an election
				under this clause) be treated as employment by reason of subparagraph (C). An
				election under this subparagraph, once made, shall be
				irrevocable.
					.
			(b)Payment of
			 employee share of taxes To get credit for previous uncovered coverage
			 quarters
				(1)In
			 generalA qualified public
			 safety employee who makes the election under 3121(u)(2)(E) of the Internal
			 Revenue Code of 1986, as added by subsection (a), may further elect to make a
			 payment (in the amount described in paragraph (3)) for services performed as
			 such an employee over a continuous period (specified by such employee)
			 immediately preceding the effective date of such election. An election under
			 this paragraph, once made, shall be irrevocable.
				(2)Evidence of
			 employmentAn election under
			 paragraph (1) shall not be valid until the qualified public safety employee
			 submits such evidence of services performed as the Secretary of the Treasury
			 (in consultation with the Commissioner of Social Security) may require.
				(3)Payment
					(A)Amount of
			 paymentThe amount of a
			 payment under paragraph (1) for services described in paragraph (1) is the
			 amount equal to the tax which would (but for section 3121(u)(2)(C)) of the
			 Internal Revenue Code of 1986) have been imposed by section 3101(b) of such
			 Code on wages received for such services.
					(B)Deposit in
			 treasury and transfer to trust fundAny payment received under
			 paragraph (1) shall be deposited in the Treasury of the United States as
			 miscellaneous receipts, and an amount equal to such payment is hereby
			 appropriated to the Federal Hospital Insurance Trust Fund out of any moneys in
			 the Treasury not otherwise appropriated.
					(4)Payments taken
			 into account in determining quarters of coverage for medicare
			 eligibilityServices for
			 which payment is made under paragraph (1) shall be taken into account in
			 applying sections 226(a)(2)(C)(i), 226(b)(2)(C)(ii)(I), and 226A(a)(1)(B)(iii)
			 of the Social Security Act (42 U.S.C. 426(a)(2)(C)(i), 426(b)(2)(C)(ii)(I),
			 426–1(a)(1)(B)(iii)) as if such services constituted medicare qualified
			 government employment (as defined in section 210(p) of such Act).
				(5)DefinitionsFor purposes of this subsection, the term
			 qualified public safety employee has the meaning given such term
			 in section 72(t)(10)(B) of the Internal Revenue Code of 1986.
				
